Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a telephone interview on or about January 11, 2022 applicant’s attorney elected Claims 1-9 and did not elect Claim 13 after being told by the examiner  that the examiner inadvertently stated in the original Restriction that Claim 13  was included with Claims 1-9. In other words there was a lack of clarity with respect to the Office’s Restriction filed on 28 October 2021. (Cf. examiner’s accompanying interview summary). Applicant’s RESPONSE AND ELECTION to the Office Restriction and to the phone call recited above has been dully and carefully reviewed but is held not to overcome the Restriction. That is the Office’s (corrected) Restriction was proper when made and continues to be proper. In view of this holding and in view of applicant’s RESPONSE AND ELECTION therefore the Restriction is hereby and now made final. Applicant is therefore required to cancel all nonelected claims or take other appropriate action. 
An Office Action on the merits of Claims 1-9 follows.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uemori et al (Japan Doc. 2005066777 A); hereinafter Uemori et al.
vis a vis board positioner. However a POSITA would have been able to position the placing table (141, 148) so that it protrudes to the board positioner since in this manner the component mounting device would be more effective in exchanging the nozzles.  The limitations recited in said Claim 5 are held to be mere matters of design with respect to the set up of the feeder carriage, feeder base, placing table, part feeder with respect to the board positioner. As further applied to Claim 6 inasmuch as Uemori et al teach a replacement table holder (146) having a movable portion (Cf. at least Fig. 2) and an actuator/cylinder (1441) configure to drive the movable portion operating unit the limitations recited in said Claim 6 are held to have been obvious in view of Uemori et al.  As further applied to Claim 7 inasmuch as Uemori et al teach a movable portion operating unit which is engageable with the nozzle replacement table (141, 149) and this table is held at predetermined holding positions (CF. e.g. Fig.2) the limitations recited in said Claim 7 are held to have been obvious in view of Uemori et al. 
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729